In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-13-00143-CR


                        QUINTON JAMAL TURNER, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 140th District Court
                                    Lubbock County, Texas
              Trial Court No. 2012-433,789, Honorable Jim Bob Darnell, Presiding

                                    February 18, 2014

                             MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      After a jury trial,1 appellant Quinton Jamal Turner was convicted of burglary of a

habitation.2 Punishment was assessed by the trial court at imprisonment for a period of



      1
          The record indicates appellant planned to enter a plea of guilty to the offense
charged in the indictment. The State, however, objected and asserted its right to a jury
trial. A trial was held and, after evidence was presented, the jury found appellant guilty.
Appellant testified at the punishment hearing, confessing to the burglary of a habitation.
He had several prior offenses, evidence of which was received during the punishment
phase of trial. Appellant stipulated to each.
      2
          TEX. PENAL CODE ANN. § 30.02(c)(2) (West 2012).
ninety-nine years. His court-appointed appellate counsel has filed a motion to withdraw

and an Anders3 brief. We will grant counsel's motion to withdraw and affirm the

judgment of the trial court.


       A homeowner testified he caught appellant in the act of burglarizing his home.

After a short car chase by police, appellant was arrested. Items taken from the home

were found in the car. Appellant confessed to the burglary at the time of arrest, and,

after receiving statutory warnings, gave an oral, recorded confession to police. During

the punishment hearing, appellant judicially confessed to committing the burglary of a

habitation as charged in the indictment. Appellant also stipulated to his prior convictions

that were used for enhancement of his punishment.


       Appellant filed notice of appeal. Thereafter, appellant's appointed appellate

counsel filed a motion to withdraw and a brief in support pursuant to Anders in which he

certifies that he has diligently reviewed the record and, in his professional opinion,

under the controlling authorities and facts of the case, there is no reversible error or

legitimate ground on which a non-frivolous appeal can arguably be predicated. The brief

discusses in detail the procedural history of the case and the events at trial. Counsel

discusses the applicable law and sets forth the reasons he believes there are no

arguably meritorious issues on which to appeal. Counsel has certified that a copy of the

Anders brief and motion to withdraw have been served on appellant, and that counsel

has advised appellant of his right to review the record and file a pro se response.

Johnson v. State, 885 S.W.2d 641, 645 (Tex. App.—Waco 1994, pet. ref'd). By letter,


       3
        Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); see
In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008).

                                            2
this Court also notified appellant of his opportunity to submit a response to the Anders

brief and motion to withdraw filed by his counsel. Appellant has filed a response raising

several issues.


       In conformity with the standards set out by the United States Supreme Court, we

will not rule on counsel’s motion to withdraw until we have independently examined the

record. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.). If

this Court determines the appeal arguably has merit, we will remand it to the trial court

for appointment of new counsel. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App.1991).


       By his Anders brief, counsel raises eight grounds that could possibly support an

appeal, but explains why he concludes none show arguable reversible error. He

concludes the appeal is frivolous. We have also considered appellant’s pro se

response. We have reviewed each ground raised by counsel and appellant and made

an independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct.
346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim. App. 2005).

We have found no such arguable grounds supporting a claim of reversible error, and

agree with counsel that the appeal is frivolous.




                                             3
       Accordingly, we grant counsel's motion to withdraw4 and affirm the judgment of

the trial court.


                                                 James T. Campell
                                                     Justice




Do not publish.




       4
        Counsel shall, within five days after the opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of the defendant's right to file
a pro se petition for discretionary review. TEX. R. APP. P. 48.4.

                                             4